Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Concurrimos con el resultado a que se llega en la Sen-tencia emitida en el presente caso; esto es, estamos contes-tes en que la convicción que, por infracción al Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, según enmendada, 24 L.P.R.A. sec. 2411a, decretara el foro de instancia debe ser confirmada.
Como surge de una somera lectura, tanto de la opinión concurrente emitida por la Juez Asociada Señora Naveira de Rodón como de la opinión disidente suscrita por el Juez Asociado Señor Hernández Denton, la diferencia principal que separa sus posiciones se circunscribe a si la referida disposición legal es o no constitucional por alegadamente adolecer de vaguedad el término que contiene la misma referente a los “alrededores de una escuela”. Dados los he-chos específicos del caso ante nuestra consideración, la re-ferida controversia de índole constitucional resulta ser innecesaria.
Constituye doctrina jurisprudencial trillada y reiterada de que los tribunales no deben abordar planteamientos de índole constitucional cuando se puede disponer del caso en *165armonía con los intereses del apelante y en consonancia con los mejores fines de la justicia; esto es, cuando ello re-sulta innecesario hacerlo. Véanse, entre otros: E.L.A. v. Aguayo, 80 D.P.R. 552, 595 y 596 (1958); Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507, 516 (1965); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979); Galarza Soto v. E.L.A., 109 D.P.R. 179, 180-181 (1979); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 243 (1981).
En el presente caso es un hecho incontrovertido que el apelante, al realizar la transacción de drogas por la cual se le acusó, estaba ubicado, o parado, frente a una escuela. Ese hecho hace completamente innecesario que determine-mos si el referido estatuto adolece o no de vaguedad al no precisar adecuadamente —en términos de metros— la dis-tancia que constituye los “alrededores de una escuela”.
El estatuto define el término “alrededores de una escue-la” como “toda vía pública o área recreativa colindante con los límites por cerca o por cualquier otro signo de demar-cación, en cualquier dirección”. (Enfasis suplido.) Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, según enmendada, ante. Resulta forzoso concluir que, conforme la definición que establece dicha ley, cuando una persona está “parada frente a una escuela” se encuentra, obviamente, en los “alrededores” de la misma por cuanto se encuentra en un área “colindante” a dicha escuela.
Este Tribunal en Pueblo v. Hernández Colón, 118 D.P.R. 891, 897 (1987) —citando con aprobación a Vélez v. Municipio de Toa Baja, 109 D.P.R. 369 (1980)— señaló que:
Como norma general, una persona no puede impugnar un estatuto a base de que éste sería inconstitucional en otras cir-cunstancias que no son las suyas .... Los derechos constitucio-nales son personales y no pueden ser invocados de forma vicaria. (Enfasis suplido.)
En otras palabras, el hecho de que en otros casos o si-tuaciones el Estado pueda acusar, bajo el estatuto en con-*166troversia, a otras personas que estén ubicadas a veinti-cinco (25), cuarenta (40) o sesenta (60) metros de distancia de una escuela, y que estas personas puedan levantar en dichos casos la posible inconstitucionalidad del estatuto en cuestión, por razón de vaguedad, no significa que el aquí apelante lo pueda hacer en el presente caso pues él, repeti-mos, se encontraba en un área “colindante” a la escuela, esto es, al frente de la misma. Véase: E.L.A. v. Aguayo, ante, pág. 597. Dicho de otra forma, en cuanto al aquí ape-lante en particular, el Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, ante, obviamente no es incons-titucional por razón de vaguedad. Véanse: Pueblo v. Hernández Colón, ante; Pueblo v. Tribunal Superior, 98 D.P.R. 750 (1970). Resulta, en consecuencia, totalmente innecesa-rio todo el análisis inconstitucional que, respecto a la “doc-trina de vaguedad”, contiene tanto la opinión concurrente de la Juez Naveira de Rodón como la disidente del Juez Hernández Denton.
Considerando el hecho de que ya la Asamblea Legisla-tiva de Puerto Rico enmendó el citado Art. 411A de la Ley de Sustancias Controladas de Puerto Rico para suplir la “laguna” aquí en controversia —esto es, el límite, en metros, del área que cubre dicho estatuto— nuestra ruta de-cisoria debe circunscribirse a resolver el caso ante nuestra consideración “ ‘en armonía con los intereses del apelante y en consonancia con los mejores fines de la justicia’ ”, Mari Bras v. Alcaide, ante; esto es, mediante la emisión de una simple sentencia confirmatoria.
— O —